Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 01, 2022 has been entered.
 
Status of Claims
This office action for the 16/753477 is in response to the communications filed September 01, 2022. 
Claims 1, 10 and 18 were amended September 01, 2022. 
Claims 1-11 and 13-21 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A is a two-prong inquiry, in which Prong 1 determines whether a claim recites a judicial exception. Prong 2 determines if the additional limitations of the claim integrates the recited judicial exception into a practical application. If the additional elements of the claim fail to integrate the judicial exception into a practical application, claim is directed to the recited judicial exception, see MPEP 2106.04(II)(A).
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of support interpreting a stored radiology examination of a patient wherein the stored radiology examination is stored and comprises one or more radiology images and stored data including at least an imaging modality used to acquire the one or more radiology images and a reason for examination including a reason for acquiring the one or more radiology images in an examination order, receiving a radiology report entered, determining an imaged anatomical region from the stored radiology examination, identifying an examination basis medical condition from the reason for examination, determining at least one additional medical condition based on information on the patient received from one or more medical databases, the at least one additional medical condition indicating at least one medical condition not requested in the examination order, classifying each additional medical condition as reviewable or not reviewable based on the imaging modality and the imaged anatomical region, and creating an attention list including items directed to the examination basis medical condition and to each reviewable additional medical condition. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a radiology workstation”, “in a radiology database”, “the radiology workstation comprising: a display; a user input device; and an electronic processor”, “displaying a radiology image of the stored radiology examination on the display”, “via the user input device” and “displaying a representation of the attention list on the display”, a radiology workstation operative to support interpreting a stored radiology examination of a patient wherein the stored radiology examination is stored in a radiology database and comprises one or more radiology images and stored data including at least an imaging modality used to acquire the one or more radiology images and a reason for examination including a reason for acquiring the one or more radiology images in an examination order, the radiology workstation comprising: a display; a user input device; and an electronic processor programmed to perform a reading method including: displaying a radiology image of the stored radiology examination on the display; receiving a radiology report entered via the user input device; determining an imaged anatomical region from the stored radiology examination; identifying an examination basis medical condition from the reason for examination; determining at least one additional medical condition based on information on the patient received from one or more medical databases, the at least one additional medical condition indicating at least one medical condition not requested in the examination order; classifying each additional medical condition as reviewable or not reviewable based on the imaging modality and the imaged anatomical region; creating an attention list including items directed to the examination basis medical condition and to each reviewable additional medical condition; and displaying a representation of the attention list on the display in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“displaying a radiology image of the stored radiology examination on the display” and “displaying a representation of the attention list on the display” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a radiology workstation”, “in a radiology database”, “the radiology workstation comprising: a display; a user input device; and an electronic processor”, and “via the user input device”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“displaying a radiology image of the stored radiology examination on the display” and “displaying a representation of the attention list on the display” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the reading method further includes: monitoring the receipt of the radiology report to detect receipt of findings associated with items of the attention list; and in response to each detection of receipt of a finding associated with an item of the attention list, removing the item from the attention list and updating the display of the representation of the attention list.” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “wherein the reading method further includes: detecting a selection…to file the radiology report and in response (i) filing the radiology report if all items of the attention list have been removed” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“via the user input device” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally linking the abstract idea to a particular technological environment or field of use.
“(ii) displaying a request for attention to the item or items of the attention list that have not been removed” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“(ii) displaying a request for attention to the item or items of the attention list that have not been removed” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“(ii) displaying a request for attention to the item or items of the attention list that have not been removed” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “wherein the reading method further includes: receiving a selection…of an item deletion selection and in response deleting the corresponding item from the attention list.” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“via the user input device” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally linking the abstract idea to a particular technological environment or field of use. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “wherein determining at least one additional medical condition includes: determining at least one additional medical condition which is an existing medical condition of the patient based on the information on the patient retrieved from one or more medical databases.” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “wherein determining at least one additional medical condition includes: determining at least one additional medical condition which is an at-risk medical condition for which the patient is at heightened risk based on the information on the patient retrieved from one or more medical databases.” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the displaying of the representation of the attention list includes displaying an evidence input for at least each item of the attention list which is directed to a reviewable additional medical condition, and the reading method further includes: in response to activation of the evidence input for an item of the attention list which is directed to a reviewable additional medical condition, displaying the information retrieved from the one or more medical databases from which the reviewable additional medical condition was determined. introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“wherein the displaying of the representation of the attention list includes displaying an evidence input for at least each item of the attention list which is directed to a reviewable additional medical condition, and the reading method further includes: in response to activation of the evidence input for an item of the attention list which is directed to a reviewable additional medical condition, displaying the information retrieved from the one or more medical databases from which the reviewable additional medical condition was determined. which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“wherein the displaying of the representation of the attention list includes displaying an evidence input for at least each item of the attention list which is directed to a reviewable additional medical condition, and the reading method further includes: in response to activation of the evidence input for an item of the attention list which is directed to a reviewable additional medical condition, displaying the information retrieved from the one or more medical databases from which the reviewable additional medical condition was determined. which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “wherein the stored data of the stored radiology examination further includes an identification of the imaged anatomical region and the determining of the imaged anatomical region comprises reading the identification of the imaged anatomical region from the stored radiology examination.” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “wherein at least one of: the reason for examination is stored as a billable order code and the identifying of the examination basis medical condition comprises reading a look up table linking billable order codes with examination basis medical conditions; and the reason for examination is stored as text and the identifying of the examination basis medical condition comprises reading a look up table linking clinical keywords with examination basis medical conditions.” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1.
As per claim 11, 
Claim 11 is substantially similar to claim 3. Accordingly, claim 11 is rejected for the same reasons as claim 3. 
As per claim 13, 
Claim 13 is substantially similar to claim 4. Accordingly, claim 13 is rejected for the same reasons as claim 4.
As per claim 14, 
Claim 14 is substantially similar to claim 5. Accordingly, claim 14 is rejected for the same reasons as claim 5.
As per claim 15, 
Claim 15 is substantially similar to claim 6. Accordingly, claim 15 is rejected for the same reasons as claim 6.
As per claim 16, 
Claim 16 is substantially similar to claim 7. Accordingly, claim 16 is rejected for the same reasons as claim 7.
As per claim 17, 
Claim 17 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 17 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein creating the attention list includes: creating the attention list with at least one item directed to the reason for examination.” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 18, 
Claim 18 is substantially similar to claim 1. Accordingly, claim 18 is rejected for the same reasons as claim 1.
As per claim 19, 
Claim 19 is substantially similar to claim 17. Accordingly, claim 19 is rejected for the same reasons as claim 17.
As per claim 20, 
Claim 20 is substantially similar to claim 2. Accordingly, claim 20 is rejected for the same reasons as claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carolus et al. (2018/0358121; herein referred to as Carolus) in view of Calhoun et al. (US 2019/0122397; herein referred to as Calhoun).
As per claim 1, 
Carolus teaches a radiology workstation operative to support interpreting a stored radiology examination of a patient wherein the stored radiology examination is stored in a radiology database and comprises one or more radiology images and stored data including at least an imaging modality used to acquire the one or more radiology images and a reason for examination including a reason for acquiring the one or more radiology images in an examination order: {Page 6 Paragraph 1 and Figure 1} 
(Paragraphs [0022], [0029], [0030] and Figure 1 of Carolus. The teaching describes a radiology workstation which acquires images to be stored in a Picture Archiving and Communication System (PACS). The medical imaging system 8 may comprise a magnetic resonance (MR) imaging scanner, a transmission computed tomography (CT) imaging scanner, a positron emission tomography (PET) imaging scanner, a gamma camera used to perform single photon emission computed tomography (SPECT) imaging, an ultrasound imaging system, a planar transmission x-ray imaging system, various combinations thereof (such as a CT/PET, CT/SPECT, MR/PET or other hybrid imaging scanner), or so forth. The workstation 20 includes a communication system supporting the dynamic checklist system 40. The checklist items indicate items to be performed for reporting in a given scenario. This scenario can depend on the type of acquisition, reason for study or current diagnosis.)
Carolus further teaches that the radiology workstation further comprises a display; a user input device; and an electronic processor:
(Paragraph [0005] of Carolus. The teaching describes that the radiology workstation comprises: an image rendering component including a display device and an electronic data processor programmed to render a radiological image on the display device; a radiology examination report data entry component including the display device, at least one user input device.)
Carolus further teaches displaying a radiology image of the stored radiology examination on the display:
(Paragraph [0023] of Carolus. The teaching describes that after the radiology laboratory session, a radiologist reads (that is, interprets) the radiological images and prepares a radiology examination report using a radiology computer (i.e. workstation) 20 that includes a high resolution display device 22.)
Carolus further teaches receiving a radiology report entered via the user input device:
(Paragraph [0024] of Carolus. The teaching describes a radiology examination report data entry component 32 which comprises the electronic data processor programmed for entry of a radiology examination report 34 via the at least one user input device 24, 26, 28 and display of the radiology examination report on the display device 22 during entry.)
Carolus further teaches determining an imaged anatomical region from the stored radiology examination:
(Paragraph [0028] of Carolus. The teaching describes dynamically analyzing the radiology examination report 34 during entry by the data entry component 32 to identify a checklist update trigger, updating the queue 44 of open checklist items to add one or more checklist items from the checklist items database 42 based on the identified checklist update trigger, and updating the display of the checklist on the display device 22 to comprise the open checklist items stored in the updated queue 44. The checklist update triggers may be elements such as the imaging modality, medically related image features or a medical diagnosis entered by the radiologist, and so forth. This trigger of a medically related image feature is a determination of an imaged anatomical region because the image feature would describe the image which is of an anatomical region.)
Carolus further teaches identifying an examination basis medical condition from the reason for examination:
(Paragraph [0031] of Carolus. The teaching describes that in a thorax X-ray examination, initially open checklist items may address infiltrations, a pneumothorax, and so forth. Initial checklist items may also be triggered by the reason for study.)
Carolus further teaches classifying each additional medical condition as reviewable or not reviewable based on the imaging modality and the imaged anatomical region:
(Paragraphs [0028] and [0032] of Carolus. The teaching describes dynamically analyzing the radiology examination report 34 during entry by the data entry component 32 to identify a checklist update trigger, updating the queue 44 of open checklist items to add one or more checklist items from the checklist items database 42 based on the identified checklist update trigger, and updating the display of the checklist on the display device 22 to comprise the open checklist items stored in the updated queue 44. The checklist update triggers may be elements such as the imaging modality, medically related image features or a medical diagnosis entered by the radiologist, and so forth. This trigger of a medically related image feature is a determination of an imaged anatomical region because the image feature would describe the image which is of an anatomical region. The teaching further describes that a communication channel 54 is provided to automatically fill checklist items with available information on health status, risk factors or likewise extracted from the static information pool, e.g. from the EMR 10. For example, in a cardiopulmonary radiology examination, a finding of a lung cancer may trigger a checklist item pertaining to whether the patient is a smoker, and the EMR archive 10 is then consulted to retrieve a value for this parameter e.g. “smoker” or “non-smoker” or “past smoker” or so forth. This means that as additional medical conditions are found, they have qualities that make then reviewable or not reviewable based on the triggers of imaging modality, medically related image features or a medical diagnosis.)
Carolus further teaches creating an attention list including items directed to the examination basis medical condition and to each reviewable additional medical condition: 
(Paragraph [0028] of Carolus. The teaching describes dynamically analyzing the radiology examination report 34 during entry by the data entry component 32 to identify a checklist update trigger, updating the queue 44 of open checklist items to add one or more checklist items from the checklist items database 42 based on the identified checklist update trigger, and updating the display of the checklist on the display device 22 to comprise the open checklist items stored in the updated queue 44. The checklist update triggers may be elements such as the imaging modality, medically related image features or a medical diagnosis entered by the radiologist, and so forth.)
Carolus further teaches displaying a representation of the attention list on the display:
(Paragraphs [0029]-[0032] of Carolus. The teaching describes a dynamic checklist component that provides contextual guidance as the radiologist drafts the radiology examination report. This checklist is displayed on device 22 to the user.)
Carolus does not explicitly disclose determining at least one additional medical condition based on information on the patient received from one or more medical databases, the at least one additional medical condition indicating at least one medical condition not requested in the examination order. 
However, Calhoun teaches determining at least one additional medical condition based on information on the patient received from one or more medical databases, the at least one additional medical condition indicating at least one medical condition not requested in the examination order:
(Paragraph [0041] of Calhoun. The teaching describes a diagnostic system which identifies matches between the identified cancer tissue in the patient's image and at least one stored image in the database to determine at least one characteristic (e.g., type of cancer, survival rate, etc.) of the identified cancer. In addition, the system compares at least one risk factor and/or characteristic of the patient with at least one stored risk factor and/or stored characteristic of other patients contained in the database. Such comparing of risk factors and/or patient characteristics allow the medical analytics system 100 to identify a variety of either treatments or possible additional ailments that may or may not be associated with the identified tissue thereby possibly leading to further medical screening to treat such ailments. Here the system analyses an image with the imaging order pertaining to cancerous tissue. The system analyses this image and then does further analysis to determine any additional ailments that were not included in the examination order.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teachings of Carolus, the examination teaches of Calhoun. Paragraph [0041] of Calhoun teaches that when a patient is being examined for cancer, additional ailments are determined so further medical screening and treatment of those ailments can start. This suggests that the reason in doing so is to treat the patient for anything that might hinder the patient from fighting the cancer they currently have. Addressing the additional ailments in a patient would have resulted in a better treatment plan for the patient due to the greater understanding the physician has of the patient. One of ordinary skill in the art would have added to the teaching of Carolus, the teaching of Calhoun based on this incentive without yielding unexpected results. 
As per claim 2, 
The combined teaching of Carolus and Calhoun teaches the limitations of claim 1. 
Carolus further teaches wherein the reading method further includes: monitoring the receipt of the radiology report to detect receipt of findings associated with items of the attention list and in response to each detection of receipt of a finding associated with an item of the attention list, removing the item from the attention list and updating the display of the representation of the attention list: 
(Paragraph [0039] of Carolus. The teaching describes that when the trigger event corresponds to closing out an already-open checklist item, then process flow passes to an operation 80 at which the open checklist item(s) to remove (or to mark as completed) are identified. (As noted at operation 82, in some embodiments such items to be removed or marked as completed may alternatively be directly indicated by the radiologist selecting the open checklist item(s) to remove))
As per claim 3, 
The combined teaching of Carolus and Calhoun teaches the limitations of claim 2.
Carolus further teaches wherein the reading method further includes: detecting a selection via the user input device to file the radiology report and in response (i) filing the radiology report if all items of the attention list have been removed or (ii) displaying a request for attention to the item or items of the attention list that have not been removed: 
(Paragraph [0041] of Carolus. The teaching describes that after the radiologist has completed the radiology images reading and has completed writing of the radiology examination report 34, the radiology examination report data entry component 32 saves the radiology examination report 34 on a non-transitory storage medium (e.g. on a hard disk, or on a server database such as the PACS 10 and/or the EMR archive 12). In some embodiments, if there are any remaining open checklist items in the queue 44 when the radiologist acts to close the radiology images reading session, these open checklist items are brought to the radiologist's attention via a suitable dialog window (for example, stating: “The following checklist items have not been completed: [list of open checklist items] . Do you still want to exit?” with suitable selection buttons labeled “Yes” or “No”.)
As per claim 4, 
The combined teaching of Carolus and Calhoun teaches the limitations of claim 1. 
Carolus further teaches wherein the reading method further includes: receiving a selection via the user input device of an item deletion selection and in response deleting the corresponding item from the attention list: 
(Paragraph [0039] of Carolus. The teaching describes that when the trigger event corresponds to closing out an already-open checklist item, then process flow passes to an operation 80 at which the open checklist item(s) to remove (or to mark as completed) are identified. (As noted at operation 82, in some embodiments such items to be removed or marked as completed may alternatively be directly indicated by the radiologist selecting the open checklist item(s) to remove))
As per claim 5, 
The combined teaching of Carolus and Calhoun teaches the limitations of claim 1. 
Carolus further teaches wherein determining at least one additional medical condition includes: determining at least one additional medical condition which is an existing medical condition of the patient based on the information on the patient retrieved from one or more medical databases: 
(Paragraph [0032] of Carolus. The teaching describes that a communication channel 54 is provided to automatically fill checklist items with available information on health status, risk factors or likewise extracted from the static information pool, e.g. from the EMR 10. For example, in a cardiopulmonary radiology examination, a finding of a lung cancer may trigger a checklist item pertaining to whether the patient is a smoker, and the EMR archive 10 is then consulted to retrieve a value for this parameter e.g. “smoker” or “non-smoker” or “past smoker” or so forth.)
As per claim 6, 
The combined teaching of Carolus and Calhoun teaches the limitations of claim 1. 
Carolus further teaches wherein determining at least one additional medical condition includes: determining at least one additional medical condition which is an at-risk medical condition for which the patient is at heightened risk based on the information on the patient retrieved from one or more medical databases: 
(Paragraph [0032] of Carolus. The teaching describes that a communication channel 54 is provided to automatically fill checklist items with available information on health status, risk factors or likewise extracted from the static information pool, e.g. from the EMR 10. For example, in a cardiopulmonary radiology examination, a finding of a lung cancer may trigger a checklist item pertaining to whether the patient is a smoker, and the EMR archive 10 is then consulted to retrieve a value for this parameter e.g. “smoker” or “non-smoker” or “past smoker” or so forth.)
As per claim 7, 
The combined teaching of Carolus and Calhoun teaches the limitations of claim 1. 
Carolus further teaches wherein the displaying of the representation of the attention list includes displaying an evidence input for at least each item of the attention list which is directed to a reviewable additional medical condition, and the reading method further includes: in response to activation of the evidence input for an item of the attention list which is directed to a reviewable additional medical condition, displaying the information retrieved from the one or more medical databases from which the reviewable additional medical condition was determined: 
(Paragraph [0032] of Carolus. The teaching describes that a communication channel 54 is provided to automatically fill checklist items with available information on health status, risk factors or likewise extracted from the static information pool, e.g. from the EMR 10. For example, in a cardiopulmonary radiology examination, a finding of a lung cancer may trigger a checklist item pertaining to whether the patient is a smoker, and the EMR archive 10 is then consulted to retrieve a value for this parameter e.g. “smoker” or “non-smoker” or “past smoker” or so forth. This establishes evidence input for a reviewable additional medical condition. Selection of this additional medical condition displays the corresponding information.)
As per claim 8, 
The combined teaching of Carolus and Calhoun teaches the limitations of claim 1. 
Carolus further teaches wherein the stored data of the stored radiology examination further includes an identification of the imaged anatomical region and the determining of the imaged anatomical region comprises reading the identification of the imaged anatomical region from the stored radiology examination: 
(Paragraphs [0023] and [0028] of Carolus. The teaching describes dynamically analyzing the radiology examination report 34 during entry by the data entry component 32 to identify a checklist update trigger, updating the queue 44 of open checklist items to add one or more checklist items from the checklist items database 42 based on the identified checklist update trigger, and updating the display of the checklist on the display device 22 to comprise the open checklist items stored in the updated queue 44. The checklist update triggers may be elements such as the imaging modality, medically related image features or a medical diagnosis entered by the radiologist, and so forth. This trigger of a medically related image feature is a determination of an imaged anatomical region because the image feature would describe the image which is of an anatomical region. At some time after the radiology laboratory session, a radiologist reads (that is, interprets) the radiological images and prepares a radiology examination report.)
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1.
As per claim 11, 
Claim 11 is substantially similar to claim 3. Accordingly, claim 11 is rejected for the same reasons as claim 3. 
As per claim 13, 
Claim 13 is substantially similar to claim 4. Accordingly, claim 13 is rejected for the same reasons as claim 4.
As per claim 14, 
Claim 14 is substantially similar to claim 5. Accordingly, claim 14 is rejected for the same reasons as claim 5.
As per claim 15, 
Claim 15 is substantially similar to claim 6. Accordingly, claim 15 is rejected for the same reasons as claim 6.
As per claim 16, 
Claim 16 is substantially similar to claim 7. Accordingly, claim 16 is rejected for the same reasons as claim 7.
As per claim 17, 
The combined teaching of Carolus and Calhoun teaches the limitations of claim 10. 
Carolus further teaches wherein creating the attention list includes: creating the attention list with at least one item directed to the reason for examination: 
(Paragraphs [0028] and [0032] of Carolus. The teaching describes dynamically analyzing the radiology examination report 34 during entry by the data entry component 32 to identify a checklist update trigger, updating the queue 44 of open checklist items to add one or more checklist items from the checklist items database 42 based on the identified checklist update trigger, and updating the display of the checklist on the display device 22 to comprise the open checklist items stored in the updated queue 44. The checklist update triggers may be elements such as the imaging modality, medically related image features or a medical diagnosis entered by the radiologist, and so forth. This trigger of a medically related image feature is a determination of an imaged anatomical region because the image feature would describe the image which is of an anatomical region. The teaching further describes that a communication channel 54 is provided to automatically fill checklist items with available information on health status, risk factors or likewise extracted from the static information pool, e.g. from the EMR 10. For example, in a cardiopulmonary radiology examination, a finding of a lung cancer may trigger a checklist item pertaining to whether the patient is a smoker, and the EMR archive 10 is then consulted to retrieve a value for this parameter e.g. “smoker” or “non-smoker” or “past smoker” or so forth. This means that as additional medical conditions are found, they have qualities that make then reviewable or not reviewable based on the triggers of imaging modality, medically related image features or a medical diagnosis.)
As per claim 18, 
Claim 18 is substantially similar to claim 1. Accordingly, claim 18 is rejected for the same reasons as claim 1.
As per claim 19, 
Claim 19 is substantially similar to claim 17. Accordingly, claim 19 is rejected for the same reasons as claim 17.
As per claim 20, 
Claim 20 is substantially similar to claim 2. Accordingly, claim 20 is rejected for the same reasons as claim 2.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carolus and Calhoun in further view of Jagannathan et al. (US 2015/0081716; herein referred to as Jagannathan).  
As per claim 9, 
The combined teaching of Carolus and Calhoun teaches the limitations of claim 1. 
Carolus teaches linking clinical keywords with examination basis medical conditions, the medical conditions being the reason for examination:
(Paragraph [0028] of Carolus. The teaching describes that the NLP and/or keyword based dynamic report analyzer component 42 advantageously allows for dynamic analysis of such freeform fields (or even of a radiology report written entirely freeform) in order to identify checklist update triggers such as the imaging modality, medically related image features or a medical diagnosis entered by the radiologist, and so forth.)
The combined teaching of Carolus and Calhoun does not explicitly teach wherein at least one of: the reason for examination is stored as a billable order code and the identifying of the examination basis medical condition comprises reading a look up table linking billable order codes with examination basis medical conditions; and the reason for examination is stored as text and the identifying of the examination basis medical condition comprises reading a look up table linking clinical keywords with examination basis medical conditions.
However Jagannathan teaches wherein at least one of: the reason for examination is stored as a billable order code and the identifying of the examination basis medical condition comprises reading a look up table linking billable order codes with examination basis medical conditions; and the reason for examination is stored as text and the identifying of the examination basis medical condition comprises reading a look up table linking clinical keywords with examination basis medical conditions: 
(Paragraphs [0041], and [0047]-[0051] of Jagannathan. The teaching describes a received document collection which may be stored in the document database of the data storage device 116 for processing by the transcription application 122 for conversion into a text document. The document type is a code that indicates a category of a document based on identifying keywords in the document or identifiers generated during transcription. For example, in the case of a patient's documents, keywords identifying a document type can be “discharge summary,” “history and physical consultation,” “laboratory results,” “admission” and the like. The keyword “discharge summary” would identify the document type as a discharge summary. The extractor module 205 may extract information from the document corresponding to rules for the document type using natural language processing (NLP). The extractor module 205 may parse the text and identify terms that match a predefined set of terms in the extraction information 132. For instance, extractor module 205 can match one or more of the terms “heart attack,” “myocardial infarction” and “coronary” in the extraction information 132 to text in the discharge summary. The extractor module 205 may also identify related (e.g., modifier) terms in proximity of the matched terms, such as “severe,” “acute” or “massive.” Thus, the phrase term “acute myocardial infarction” may be extracted from the discharge summary based on the phrase, “ . . . heart attack was severe.” A linker module 210 determines codes corresponding to all or part of the extracted information (i.e., extractions). The linker module 210 determines the corresponding codes from the linker information 134 using natural language processing (NLP). NLP linkers are engines that evaluate the extractions to determine corresponding codes. The codes may include words or phrases that correspond to an industry standard coding system such as, SNOMED (systemized nomenclature of medicine), RxNorm, ICD 9 and LOINC (logical observation identifiers names and codes). The reports include quality measures information that may be used for end-user validation, billing and reimbursement of the provider.)
It would have been obvious to one of ordinary skill in the art to add to the text analysis of the combined teaching of Carolus and Calhoun, the text-based billing teachings of Jagannathan. Paragraph [0003] of Jagannathan teaches that providers can be inconsistent and inaccurate in reporting quality measures. However, by effectively tracking and reporting quality measures, the healthcare providers may improve their quality of care and increase fees covered by insurers. One of ordinary skill in the art would have added to the combined teaching of Carolus and Calhoun, the teaching of Jagannathan based on this incentive without yielding unexpected results. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Carolus and Calhoun in further view of Liu et al. (US 2017/0068795; herein referred to as Liu). 
As per claim 21, 
The combined teaching of Carolus and Calhoun teaches the limitations of claim 1.
The combined teaching of Carolus and Calhoun does not explicitly teach comparing the examination basis medical condition against a data structure identifying statistically commonly co-existing medical conditions and associating the examination basis medical condition with one or more other medical conditions that commonly co-occur with the examination basis medical condition to identify at least one of the at least one additional medical condition. 
However Liu teaches comparing the examination basis medical condition against a data structure identifying statistically commonly co-existing medical conditions and associating the examination basis medical condition with one or more other medical conditions that commonly co-occur with the examination basis medical condition to identify at least one of the at least one additional medical condition:	
(Paragraph [0093] of Liu. The teaching describes that when a patient has a primary complaint condition of ASD, an established list of comorbid medical conditions may be used to identify additional medical conditions that are comorbid with ASD. For example, if a population of subjects sharing known comorbidities also share an additional medical condition and the incidence of the additional medical condition is statistically significant, then the additional medical condition may be also identified as comorbid with ASD)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the way additional medical conditions are identified by the open checklist items of the combined teaching of Carolus and Calhoun to include the comorbid medical conditions reference in the teaching of Liu. Paragraph [0097] of Liu teaches that the invention improves the diagnosis and prognosis of medical conditions that a patient has. This improvement would have led to better patient outcomes when Carolus is seen in this light. One of ordinary skill in the art would have added to the combined teaching of Carolus and Calhoun, the teaching of Liu based on this incentive without yielding unexpected results. 

Response to Arguments
Applicant's arguments filed September 01, 2022 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112 are persuasive. The applicant has amended the claims to warrant removal of these rejections. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive. 
The applicant argues that the pending claims are not directed to Certain Methods of Organizing Human Activity, because there are no limitations that manages personal behavior. 
 The examiner respectfully disagrees. The pending claims recite a list of instructions that a radiologist can follow in order to generate an attention list. The applicant admits that a radiologist reviewing information in this way may be a human/personal activity. The claim recites an abstract idea that takes these personal behaviors and makes them into a set of instructions to follow. These instructions manage the radiologist’s personal behavior. Accordingly, the claims recite an abstract idea under Step 2A Prong 1. The examiner did not find the additional limitations to amount to a practical application of the abstract idea, therefore the claims are directed to that abstract idea. See MPEP 2106.04(II)(A)
The applicant further argues that the pending claims recite a technical improvement of an existing image review workstation. This technical improvement would conceivably amount to a practical application of or something significantly more than the abstract idea. 
The examiner respectfully disagrees. The applicant has failed to clearly articular what technical improvement exists in the pending claim language or as-filed specification. The background of the as-filed specification recites “The following teaches certain improvements”. However, this citation alone does not establish that these improvements would have resulted in technical improvements. Further, the examiner has not been able to find any specific technical problem in the specification that the claimed invention provides a technical solution for. Even if the as-filed specification did recite a specific technical problem to a technical solution, such a feature is absent from the pending claims. From what the examiner can understand, the pending claims, broadly speaking, are directed to receiving data, analyzing it and displaying the result of the analysis. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 102 are persuasive. The applicant has amended the claims to warrant removal of these rejections.
Applicant’s remaining arguments are rendered moot in light of the new combination of references used in the current rejection

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686